           Case 3:21-cv-00075-MEM Document 20 Filed 03/02/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF PENNSYLVANIA

RANDOLPH S. FENNER,                       :

           Plaintiff                      :    CIVIL ACTION NO. 3:21-75

           v.                             :       (JUDGE MANNION)

LEHIGH VALLEY HEALTH                      :
NETWORK d/b/a Lehigh Valley
Hospital – Pocono,                        :

           Defendant                      :

                                     ORDER

           Presently before the court is a motion to stay filed by the plaintiff’s

counsel this morning prior to the previously scheduled Case management

conference. (Doc. 19). For the reason stated on the record during today’s

Case Management Conference, the motion is DENIED.



                                               s/ Malachy E. Mannion
                                               MALACHY E. MANNION
                                               United States District Judge
Dated: March 2, 2021
21-75-05
